 


114 HR 1564 IH: Members of Congress Tax Accountability Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1564 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Chaffetz introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require Members of Congress to disclose delinquent tax liability and to require an ethics inquiry into, and the garnishment of the wages of, a Member with Federal tax liability. 
 
 
1.Short titleThis Act may be cited as the Members of Congress Tax Accountability Act of 2015. 2.Amendment to the Ethics in Government Act of 1978 (a)In generalSection 102(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: 
 
(9) 
(A)For individuals described in section 101(f)(9), the amount of any delinquent tax liability owed to the United States or any State or local government entity. (B)In this paragraph, the term delinquent tax liability means any tax liability which has been assessed and with respect to which all judicial and administrative remedies have been exhausted, or have lapsed.. 
(b)Inclusion in reportSection 102(b)(1)(A) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking paragraph (1) and inserting paragraphs (1) and (9). 3.Ethics inquiryIf a Member of Congress reports a delinquent tax liability on the Member’s annual disclosure form required under section 102(a)(9) of the Ethics in Government Act of 1978 (as added by section 2), the appropriate congressional ethics committee shall immediately open an inquiry into the tax delinquency of that Member for purposes of— 
(1)determining the total delinquent tax liability of the Member; (2)determining the reason the Member has incurred a delinquent tax liability; 
(3)determining whether the Member has a plan to eliminate such delinquent tax liability; and (4)determining whether such delinquent tax liability has reflected poorly on Congress. 
4.Federal tax liabilityA Member of Congress who discloses a delinquent tax liability under section 102(a)(9) of the Ethics in Government Act of 1978 (as added by section 2) shall, not later than 30 calendar days after filing the form, arrange with the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate, and the Internal Revenue Service to have an appropriate amount of the Member’s salary designated to pay the taxes owed to the United States within a reasonable time period. 5.Member of congress definedIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 
 
